
	
		III
		112th CONGRESS
		1st Session
		S. RES. 156
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Murkowski (for
			 herself, Mr. Begich,
			 Mrs. Feinstein, Mr. Udall of Colorado, Mr.
			 Akaka, Ms. Mikulski,
			 Mr. Levin, Ms.
			 Stabenow, Mr. Cochran,
			 Mrs. Murray, and
			 Mr. Coons) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 15 through 17, 2011, as
		  Global Youth Service Days.
	
	
		Whereas Global Youth Service Days is an annual campaign
			 that celebrates and mobilizes the millions of young people who improve their
			 communities each day through community service and service-learning
			 programs;
		Whereas the goals of Global Youth Service Days are—
			(1)to mobilize and
			 support young people to address the needs of their communities, their
			 countries, and the world through community service and service-learning;
			(2)to mobilize and
			 support schools and organizations to provide meaningful opportunities for youth
			 engagement;
			(3)to educate the
			 public, the media, and policymakers about the year-round contributions of young
			 people as community leaders;
			(4)to recognize and
			 celebrate young people as community assets, resources, leaders, and
			 problem-solvers; and
			(5)to inspire and
			 sustain a lifelong commitment to service and civic engagement;
			Whereas Global Youth Service Days, a program of Youth
			 Service America, is the largest service event in the world and the only service
			 event dedicated to engaging young people ages 5 through 25;
		Whereas, in 2011, Global Youth Service Days is being
			 observed for the 23rd consecutive year in the United States and for the 12th
			 year globally in more than 100 countries;
		Whereas Global Youth Service Days provides an opportunity
			 for young people to position themselves as assets, resources, active citizens,
			 and community leaders through the application of their knowledge, idealism,
			 energy, creativity, and unique perspective to improving their communities by
			 addressing a myriad of critical issues, such as childhood obesity, illiteracy,
			 hunger, environmental degradation, public safety, and disaster
			 preparedness;
		Whereas, in 2011, thousands of participants in schools and
			 community-based organizations plan to hold Global Youth Service Days activities
			 as part of a Semester of Service, an extended service-learning campaign
			 launched on Martin Luther King, Jr. Day of Service, in which young people spend
			 the semester addressing a meaningful community need connected to intentional
			 learning goals or academic standards over the course of at least 70
			 hours;
		Whereas Global Youth Service Days engages millions of
			 young people worldwide with the support of the Global Youth Service Network of
			 the Youth Service America, including more than 200 national and international
			 partners, 100 State and local lead agencies, and thousands of local schools,
			 afterschool programs, youth development organizations, community organizations,
			 faith-based organizations, government agencies, businesses, neighborhood
			 associations, and families;
		Whereas, in 2011, Youth Service America intends to
			 distribute more than $1,000,000 in grants to more than 800 projects led by
			 young people, including State Farm GYSD Lead Agency and Good Neighbor grants,
			 UnitedHealth Heroes grants, Sodexo Youth and Lead Organizer grants, Disney
			 Friends for Change grants, Learn and Serve America STEMester of Service grants,
			 NEA Youth Leaders for Literacy grants, and MLK Semester of Service Lead
			 Organizer Grants;
		Whereas high quality community service and
			 service-learning programs increase—
			(1)the academic
			 engagement and achievement of young people;
			(2)the workforce
			 readiness and 21st century skills of young people;
			(3)the civic
			 knowledge and engagement of young people;
			(4)the intercultural
			 understanding and global citizenship of young people; and
			(5)the connectedness
			 and commitment of young people to their communities; and
			Whereas section 198(g) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12653(g)) recognizes Global Youth Service Days
			 as national days of service and calls on the Corporation for National and
			 Community Service, other Federal agencies and departments, and the President of
			 the United States to recognize and support youth-led activities on the
			 designated days: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the significant contributions of young people of the United States and
			 encourages the continued engagement and support of young people dedicated to
			 serving their neighbors, their communities, and the United States;
			(2)designates April
			 15 through 17, 2011, as Global Youth Service Days; and
			(3)calls on the
			 people of the United States to observe Global Youth Service Days by—
				(A)encouraging young
			 people to participate in community service and service-learning projects and to
			 join their peers in those projects;
				(B)recognizing the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)supporting the
			 volunteer efforts of young people and engaging them in meaningful community
			 service, service-learning, and decision-making opportunities as an investment
			 in the future of the United States.
				
